Citation Nr: 0010231	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96 - 43 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a lumbar laminectomy, claimed as 
due to injury while on inactive duty training on June 12, 
1980.  

Whether the claim of entitlement to service connection for 
postoperative residuals of a lumbar laminectomy, claimed as 
due to injury while on inactive duty training on June 12, 
1980, is well grounded.  

Entitlement to service connection for postoperative residuals 
of a lumbar laminectomy, claimed as due to injury while on 
inactive duty training on June 12, 1980.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1957 to December 1957, on active duty from October 1961 
to August 1962, and on active duty from November 1973 to May 
1974.  The veteran's reserve service encompassed a period of 
inactive duty training (INACDUTRA) which includes June 12, 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for postoperative residuals of a 
lumbar laminectomy, claimed as due to injury during INACDUTRA 
on June 12, 1980.  Following receipt of additional medical 
evidence, and the testimony of the veteran and his spouse at 
a personal hearing held before a Hearing Officer at the RO in 
October 1996, a Hearing Officer's decision, dated in October 
1996, held that new and material evidence had been submitted 
to reopen the veteran's claim but, on de novo review, 
continued the denial of that claim.  

Following the veteran's testimony at a personal hearing held 
in January 1998 before the undersigned Member of the Board 
sitting in Washington, DC, the case was Remanded to the RO 
for additional development of the medical and other evidence, 
to include VA orthopedic and neurologic examinations, 
together with opinions as to whether it was at least as 
likely as not that the veteran's postoperative residuals of a 
lumbar laminectomy were etiologically related to an injury 
sustained during INACDUTRA on June 12, 1980.  The requested 
actions have been satisfactorily completed, and the case is 
now before the Board for further appellate consideration. 

Under  Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure it has jurisdiction over each 
case before adjuducating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any statge in the 
provceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for postoperative residuals of a lumbar 
laminectomy, claimed as due to injury while on INACDUTRA on 
June 12, 1980.  


FINDINGS OF FACT

1.  A rating decision of July 1963 denied service connection 
for back strain; in the absence of an appeal, that decision 
became final after one year.  

2.  In August 1995, the veteran undertook to reopen his claim 
for service connection for a postoperative residuals of back 
injury sustained on June 12, 1980, including lumbar 
laminectomy.

3.  The additional evidence submitted to reopen the claim of 
entitlement to service connection for a back injury, 
including postoperative residuals of a lumbar laminectomy, 
includes evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's claim for service connection for 
postoperative residuals of a lumbar laminectomy, claimed as 
due to injury while on INACDUTRA on June 12, 1980, is 
plausible and capable of substantiation.  

5.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and the duty to assist the veteran has been met.  

6.  The medical and other evidence of record does not 
establish that the veteran's currently manifested 
postoperative residuals of a lumbar laminectomy or other 
chronic back disability were caused or worsened by a fall 
while on INACDUTRA on June 12, 1980. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim for service connection for postoperative residuals 
of a lumbar laminectomy, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claim for service connection for 
postoperative residuals of a lumbar laminectomy, claimed as 
due to injury during INACDUTRA on June 12, 1980, is well 
grounded because it is plausible and capable of 
substantiation.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(a) 
(West 1991 & Supp. 1999).

3.  Postoperative residuals of a lumbar laminectomy, or other 
chronic low back disabilities, were not incurred in or 
aggravated by a fall while on INACDUTRA on June 12, 1980.  
38 U.S.C.A. § 101(24), 1110, 1131, 5107(a) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.6(a),(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States of Appeals for Veterans Claims (Court) has 
recently announced a new three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) (1999) in order to have a finally 
denied claim reopened under  38 U.S.C.A. § 5108; (2) if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins, id.  If 
the additional evidence presented is not new, the inquiry 
ends and the claim may not be reopened.  Smith (Russell) v. 
West,  12 Vet. App. 312 (1999).

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of a Back 
Injury 

In July 1963, the RO denied the veteran's claim for service 
connection for back disability based on the lack of evidence 
establishing that the veteran's pre-existing back disability 
was aggravated during the veteran's initial period of ACDUTRA 
or his subsequent period of active service.  The veteran did 
not perfect his appeal and that decision became final.  

In August 1995, the veteran undertook to reopen his claim for 
service connection for a back injury sustained on June 12, 
1980, including postoperative residuals of lumbar 
laminectomy, by submitting additional evidence.  A rating 
decision of January 1996 determined that the additional 
evidence submitted was not both new and material to the issue 
of service connection for a back injury, including diagnosed 
postoperative residuals of lumbar laminectomy, giving rise to 
this appeal.  Following receipt of additional medical 
evidence, and the testimony of the veteran and his spouse at 
a personal hearing held before a Hearing Officer at the RO in 
October 1996, a Hearing Officer's decision, dated in October 
1996, held that new and material evidence had been submitted 
to reopen the veteran's claim but, on de novo review, 
continued the denial of that claim.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for a back injury is the rating decision 
of July 1963.  Governing law and regulations provide that the 
claim will be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1999);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  

Further, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  While the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  

The presumption of the credibility but not the full weight of 
the new evidence is made only for the purpose of determining 
whether the claim is to be reopened.  Once the evidence is 
found to be new and material and the claim is reopened, the 
presumption that the evidence is credible no longer applies.  
In the following adjudication [i.e., de novo review], the RO 
must determine both the credibility and weight of the new 
evidence in the context of all the evidence, both old and 
new.  Justus v. Principi,  3 Vet. App. 510, 513 (1992);  
Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The additional evidence submitted to reopen the veteran's 
claim for service connection for residuals of a back injury 
relates to an injury which occurred subsequent to that which 
was the subject of the unappealed rating decision of July 
1963.  The additional evidence submitted by the veteran 
addresses a claim for residuals of a back injury resulting 
from a fall on June 12, 1980, while on INACDUTRA.  Thus, all 
evidence submitted by the veteran in support of the current 
claim is both new and material to the issue on appeal.  

Based on the foregoing, the Board finds that the additional 
evidence submitted to reopen the claim of entitlement to 
service connection for a back injury, including postoperative 
residuals of a lumbar laminectomy, contains evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

As new and material evidence has been submitted with respect 
to the claim for service connection for a back disability, 
including postoperative residuals of a lumbar laminectomy, 
that claim is reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999).  However, the Court has held 
that the existence of a well-grounded claim no longer 
necessarily flows from a determination that new and material 
evidence has been presented.  Elkins, 12 Vet. App. at 218.

Whether the Claim for Service Connection for a Back 
Disability, to Include Postoperative Residuals of a Lumbar 
Laminectomy, is Well Grounded

As noted, once new and material evidence has been presented, 
immediately upon reopening the claim and prior to addressing 
the claim on its merits, the Board must decide whether the 
reopened claim is well grounded pursuant to  38 U.S.C.A. 
§ 5107(a).  See  Elkins, 12 Vet. App. at 218-219;  Robinette 
v. Brown,  8 Vet. App. 69, 76 (1995).  To that end, the Board 
must again presume the credibility of all of the evidence of 
record in support of the claim.  Elkins and  Smith (Russell), 
supra;  Arms v. West, 12 Vet. App. 188, 193 (1999);  
Robinette, 8 Vet. App. at 75;  King v. Brown, 5 Vet. App. 19, 
21 (1993). 

Where a well-grounded claim has not been presented, the 
appeal must fail, and VA is not obligated to assist the 
appellant in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993).  

For the reasons set forth below, the Board finds that the 
veteran has met his burden of submitting evidence to support 
a belief that his claim of entitlement to service connection 
for a back disability, including postoperative residuals of a 
lumbar laminectomy, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  see Grottveit,  5 Vet. App. at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 
80.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issue of 
service-connection for a back disability, including 
postoperative residuals of a lumbar laminectomy, because the 
current existence of that disability has been demonstrated 
and diagnosed by competent medical evidence.  

Further, the requirement of item (2), that the appellant 
submit evidence of incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence has 
been satisfied as to the issue of service-connection for a 
back disability, including postoperative residuals of a 
lumbar laminectomy, because the veteran has submitted medical 
evidence showing treatment for back complaints within a short 
period after the claimed injury in June 1980.  Further, the 
veteran has offered lay statements and sworn testimony that 
he directly sustained a back injury in a fall while on 
INACDUTRA on June 12, 1980; that the VA and military 
facilities where he was treated did not treat his back injury 
and were unaware of the pain he was suffering; that such 
disability has continued until the present; and that there 
was no intercurrent injury between his June 1980 back injury 
and his February 1983 surgery.  Each of those allegations 
must be afforded the presumption of credibility for purposes 
of determining whether the veteran has submitted a well-
grounded claim.  

The record further shows that that veteran complained of low 
back pain on VA outpatient treatment in September 1980; at 
Fort Leonard Wood Army Hospital in October 1980; and at St. 
Anthony's Medical Center in February 1983, where he underwent 
a lumbar hemilaminectomy for a herniated and extruded nucleus 
pulposus at L4-5, right, all of which is alleged to reflect 
continuity of treatment for a June 1980 back injury.  
Further, a military sick slip, dated in December 1984, 
indicated that the veteran's back problem was in the line of 
duty.  Based upon the foregoing, and given the presumption of 
the credibility of the lay and medical evidence submitted in 
support of the veteran's claim, the Board finds that the 
requirements of item (2), above, are met. 

The Board further finds that the requirement of item (3), 
above, is met because the veteran has submitted evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  In a report of 
VA orthopedic examination, conducted in September 1998, the 
examiner offered the opinion that the veteran's degenerative 
disc disease was as likely as not to have been etiologically 
related to the June 12, 1980, injury during INACDUTRA. 

Based upon the foregoing, the Board finds that the veteran 
has met his burden of submitting evidence to support a belief 
that his claim of entitlement to service connection for a 
back disability, including postoperative residuals of a 
lumbar laminectomy, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  Caluza 7 Vet. App. at 506;  see also  
Grottveit,  5 Vet. App. at 93;  Murphy, 1 Vet. App. at 80.

Once a claim is found to be "well-grounded," VA's duty to 
assist attaches.  38 U.S.C.A. § 5107(a);  Epps v. Gober 126 
F.3d 1464 (Fed. Cir. 1997).  The record shows that the RO has 
obtained available evidence from all sources identified by 
the veteran, and that the veteran has been afforded personal 
hearings before an RO Hearing Officer and before the 
undersigned Member of the Board.  Following the veteran's 
testimony at a personal hearing held in January 1998 before 
the undersigned Member of the Board sitting in Washington, 
DC, the case was Remanded to the RO for additional 
development of the medical and other evidence, to include VA 
orthopedic and neurologic examinations together with opinions 
as to whether it was at least as likely as not that the 
veteran's postoperative residuals of a lumbar laminectomy 
were etiologically related to an injury sustained during 
INACDUTRA on June 12, 1980.  Pursuant to that remand, the 
veteran underwent comprehensive VA orthopedic, neurologic, 
and radiographic examinations in connection with his claim in 
September 1998, and medical opinions were obtained.  

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  On appellate review, the Board sees no areas in which 
further development might be productive.

The Board further finds that following the Hearing Officer's 
determination that new and material evidence had been 
submitted to reopen the veteran's claim, the RO addressed the 
claim on the merits, evidently finding that claim to be well-
grounded.  While a decision to reopen is not dispositive of 
well groundedness, as stated in  Elkins, 12 Vet. App. at 218, 
such is inherent in the RO's proceeding to a decision on the 
merits.  Further, the Board finds that the veteran would not 
be prejudiced by the Board moving directly to analysis and 
determination of the issue on the merits, as contemplated by  
Bernard v. Brown,  4 Vet. App. 384, 392-394 (1993), because 
the Board's finding that the claim is well grounded is an 
affirmative and favorable finding that advances the veteran's 
appeal toward a timely resolution.  As the duty to assist has 
been fully met, to remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
for service connection for a back disability, including 
postoperative residuals of a lumbar laminectomy, is well 
grounded would serve no useful purpose.  

Accordingly, the Board will consider the appeal for service 
connection for a back disability, including postoperative 
residuals of a lumbar laminectomy, on the merits.

Service Connection for a Back Disability, including 
Postoperative Residuals of a Lumbar Laminectomy, Due to 
Injury During INACDUTRA on June 12, 1980

I.  Evidentiary and Procedural History

A report of service entrance examination of the veteran for 
National Guard enlistment, conducted in April 1957, disclosed 
no musculoskeletal disabilities.  During ACDUTRA in October 
1957, the veteran complained of knee and back soreness, 
asserting that his "spine shifts back and forth."  
Examination revealed pain on back flexion.  The clinical 
impression was possible chronic lumbar strain, possible 
arthritis, and an orthopedic consult was scheduled.  X-ray 
examination of the lumbar spine and knees was negative.  The 
veteran was seen 10 days later with the same orthopedic 
complaints.  A report of medical examination of the veteran 
on release from ACDUTRA in November 1957 disclosed no 
musculoskeletal abnormalities.  

On a report of medical history during examination for active 
duty, conducted in late October 1961, a physician's summary 
cited a medical history offered by the veteran which included 
having to wear a lumbosacral corset for the past six months 
because of a car accident 5 years previously.  He noted that 
X-rays taken at the time of that accident had been "okay."  
He was referred for further evaluation because of complaints 
of back pain on any prolonged marching.  At that time, he 
gave a history of sustaining a back injury in an automobile 
accident five years previously in 1957, and of currently 
being required to wear a back support.  He was again referred 
for an orthopedic consultation to receive clearance for 
active duty.  The report of orthopedic consultation, 
conducted in December 1961, showed that the veteran was 
cleared for active duty, but was placed under a permanent L-3 
profile (Defects causing moderate interference with function) 
due to residuals of a previous back injury.  At the time of 
his service separation examination in June 1962, the veteran 
reported that he had been refused employment in the past 
because of his back, and explained to the examining physician 
that he had aches and joint trouble since an old back injury 
and that he wears a back brace.  On service separation in 
June 1962, examination of his spine revealed evidence of back 
trouble.

A report of VA orthopedic examination, conducted in June 
1963, cited the veteran's statement that he injured his back 
in an automobile accident prior to going into service in 
1957, but was not hospitalized; and that while serving at 
Fort Leonard Wood, he experienced back pain on long marches 
and hikes.  Examination revealed some decrease in the 
curvature of the dorsal spine and a broadening in the lumbar 
area, with tenderness over the tip of the coccyx.  The 
remainder of the orthopedic examination and X-ray examination 
was negative for orthopedic disease.

A report of VA psychiatric examination, conducted in June 
1963, noted that the veteran's service records referred to 
back pains and dizziness.  The veteran related to the 
examiner that he experienced some nervousness during his 
second period of service [October 1961-August 1962] because 
he had injured his back, and that carrying around heavy 90 
mm. ammunition caused constant and frequent back pain.  He 
explained that he was involved in an automobile accident 
about 6 1/2 years ago and that he sprained or injured his back, 
but had no fractures and was not placed in a cast or given 
special treatment.  He related that he did not notice the 
condition until he was recalled into service the second time 
and assigned to a gun crew, where handling heavy ammunition 
caused him to have frequent and almost constant back pain.  
He stated that he was seen several times in the clinic, 
without relief, but was never hospitalized.  

A June 1963 letter from Lutheran Children's Home to the VA 
Hospital, St. Louis, stated that the veteran had reported 
chest, arm, and back pain; that such facility had care of his 
children; and requested a copy of the recent VA examination 
of the veteran.

A rating decision of July 1963 denied service connection for 
back strain on a direct basis, finding that the medical 
evidence established that a low back injury was sustained in 
a 1957 automobile accident, prior to service entry, without 
inservice aggravation 

In May 1976, the veteran filed a claim for nonservice-
connected pension benefits, citing a back disability since 
1957 and arm disabilities since 1969.  He indicated that both 
conditions had been treated at John Cochran VA Medical Center 
outpatient clinic from 1968 to the present.  That claim was 
denied due to the absence of qualifying wartime service.  

Reports of medical examinations for National Guard service, 
conducted in July 1975 and July 1978, disclosed no 
musculoskeletal abnormalities. 

VA outpatient treatment records show that radiographic 
studies were ordered due to the veteran's complaints of low 
back pain.  X-ray studies of the veteran's lumbosacral spine 
in April 1980 revealed good alignment of the vertebral 
bodies; the disc spaces were well preserved; the pedicles 
were present and intact; no fracture or dislocation was seen; 
and degenerative changes were noted, with anterior spurring 
of the superior vertebral plate of L-5, and lateral spurring 
on the left side of the superior vertebral plate of L-4.  

Reserve medical records from the veteran's period of reserve 
service show that while serving on INACDUTRA on June 12, 
1980, the veteran fell from a forklift, sustaining a soft 
tissue injury to his left lower leg and ankle.  He was seen 
shortly afterward at a VA medical facility, where he stated 
that he fell from a fork lift, landing on his left lower 
extremity.  Examination revealed no involvement of the left 
knee joint; subcutaneous swelling of the left anterior tibia 
at the tuberosity; and mild swelling on the lateral side of 
the left foot.  X-rays of the leg and foot were negative for 
bony injury.  The clinical impression was soft tissue trauma, 
and the veteran was treated with analgesics and was 
instructed to stay off his left leg for several days.  The 
veteran voiced no complaint, and made no reference to his 
back or spine.  

Reserve medical records show that the veteran was seen on an 
outpatient basis at Fort Leonard Wood Army Community Hospital 
(FLWCAH) on June 15, 1980, with complaints of left knee, leg, 
ankle, and foot pain.  Examination revealed bruises over the 
proximal tibial area and soreness over the left ankle.  X-
rays of the left leg, knee, foot, and ankle revealed mild 
cortical thickening of the proximal shaft of the fibula and 
the proximal lateral tibia, attributed to old trauma, with no 
other significant abnormality.  The diagnosis was soft tissue 
injury to left tibial proximal portion; and mild left ankle 
sprain.  The veteran subsequently stated that he felt unable 
to engage in his military occupation, and an inquiry was 
ordered to determine whether the veteran's injured foot 
caused him to be incapacitated for duty.  

A Statement of Medical Examination and Duty Status (DA Form 
2173), completed on June 16, 1980, shows that the veteran was 
seen at a VA medical facility on June 12, 1980, at 4:30 p.m., 
and was found to have a left leg and ankle bruise.  He was 
advised to stay off his left leg for several days.  The 
veteran's Unit Commander determined that the veteran was on 
INACDUTRA from 7:30 a.m. to 4:00 p.m. on the day of the 
accident; that he was present for duty at the time of the 
accident; that he was on top of a forklift removing a piece 
to facilitate highway travel when the part came loose, 
knocking him to the ground; that he hurt his left foot and 
ankle; and that his injury was considered to have been 
incurred in line of duty.  

A Report of Accident (DA Form 285), prepared on June 18, 
1980, shows that on June 12, 1980, the veteran was on top of 
a forklift removing a piece to facilitate highway travel when 
the part came loose, knocking him to the ground; and that he
sustained a bruised or sprained left leg and ankle.  An 
attached statement from the veteran, dated June 18, 1980, 
confirmed that account.  

Pursuant to the inquiry regarding the veteran's duty status, 
the veteran was evaluated as an outpatient at FLWCAH on July 
22, 1980.  It was noted that he fell off a forklift on June 
12, 1980; that he landed on his left foot and left knee and 
was seen at the VA hospital, St. Louis, where X-rays were 
normal.  X-rays taken at FLWCAH at the end of June and one 
week prior to this evaluation were negative.  Examination of 
the right and left leg, left knee, and left ankle and foot 
disclosed no abnormalities.  The clinical assessment was mild 
ankle sprain, left.  There was no complaint, treatment, or 
findings involving the back or spine.

The report of inquiry into the veteran's duty status found 
the veteran to have a diagnosis of soft tissue injury to the 
left tibia, sustained in line of duty when he fell from a 
fork-lift.  He was found to be unable to perform his duties, 
and to require convalescent status for a total of 40 days.  
There was no reference to any back injury or spinal 
involvement.

VA outpatient treatment records, dated June 23, 1980, show 
that the veteran was seen with complaints of left leg and 
foot pain.  There was no complaint or reference made to his 
back or spine.  A history of his treatment on June 12, 1980 
after a fall from a fork lift was cited, and it was noted 
that X-rays of his left knee and foot were negative.  The 
veteran stated that the codeine given him for pain was 
ineffective.  Examination disclosed a slight swelling with 
bruising at the medial aspect of the left lower leg from the 
knee downward to the ankle, point tenderness on the medial 
aspect of the left knee and the left ankle.  The assessment 
was soft tissue injury to the left lower leg, and the veteran 
was instructed to avoid weight bearing.  

VA outpatient records dated September 9, 1980, show that the 
veteran was seen wearing a back brace, complaining of 
lumbosacral tenderness, and complaining of pain radiating 
down both legs when walking.  He could heel and toe walk 
without difficulty, deep tendons reflexes were equal and 
active, and Lasegue's sign was positive at 50 degrees, 
bilaterally.  Another entry, dated September 19, 1990, shows 
that the veteran complained of low back pain extending into 
the posterior right leg.  The impression was rule out spinal 
lesion.  

A neurological consultation, conducted on September 22, 1980, 
shows that the veteran complained of low back pain since 
falling off a fork lift on June 12, 1980.  It was noted that 
he had a scheduled neurosurgical appointment on June 16, 
1980, but failed to report.  The consulting neurologist noted 
that the veteran had changed his story, and now said that he 
had gone to FLWCAH without significant difficulties.  The 
veteran then asserted that he injured his back on September 
14, 1980, developing severe pain when lifting logs.  The 
examiner noted that the veteran was purposefully hostile and 
confused his history by reversing his story and changing 
dates.  He walked with a limp of the right lower extremity, 
using a cane and complaining continuously of pain.  Straight 
leg raising was positive at 30 degrees on the right, negative 
on the left, without back spasm; knee and ankle jerks were 
equal and active; toes were downgoing; and there was no 
evidence of sensory loss.  The diagnosis was low back pain, 
doubt herniated nucleus pulposus. 

In September 1980, the veteran filed an application for VA 
disability compensation benefits (VA 21-526), for a soft 
tissue injury to the left tibia sustained in a fall from a 
fork lift on June 12, 1980.  He was asked to complete and 
submit two of VA Form 21-4176, Report of Accidental Injury, 
providing information about his fall from a forklift and his 
accident lifting logs on September 14, 1980.  No response was 
received from the veteran, and his claim was considered 
abandoned after one year.  

The veteran was again seen as an outpatient at FLWCAH on 
October 31, 1980, for outpatient orthopedic evaluation of his 
duty status.  He complained of chronic low back pain, left 
foot pain, and a left ankle sprain, and X-rays were ordered.  
He stated that he had experienced low back pain for the last 
two weeks, with no history of trauma.  Examination of the 
back and spine revealed no deformity, muscle spasm, 
tenderness, limitation of motion; the heel and toe gait was 
normal; and there were no motor, sensory or reflex deficits 
in the lower extremities.  The X-rays were negative for any 
abnormality of the left foot and ankle.  X-rays of the lumbar 
spine revealed a slight posterior narrowing of the 
lumbosacral spaces, but the lumbar spine was otherwise 
normal.  The radiographic diagnosis was mild degenerative 
changes.  

The evaluation of the veteran's duty status on October 31, 
1980, was soft tissue injury to the left tibia, sustained in 
line of duty when he fell from a fork-lift.  At that time, 
the veteran was found to be capable of performing his 
military duties if required to do so.  There was no 
treatment, finding, diagnosis or reference to a back injury 
or disability.

A report of periodic examination for Reserve duty, conducted 
in November 1980, shows that the veteran walked with a limp, 
which he attributed to a foot problem, recurrent back pain, 
and a painful joint resulting from a left leg injury in 1980.  
The report of examination revealed, however, that the veteran 
walked with a limp to the right, and that his right foot was 
turned inward.  No abnormalities of the spine or 
musculoskeletal system were found on examination.

A hospital summary, operative report, and treatment records 
from St. Anthony's Medical Center, dated in February 1983, 
show that the veteran's medical records were not available 
and his medical history was not reviewed.  The veteran 
alleged that he was well until June 1980, when he fell from a 
fork lift while serving as a reservist, landing on his left 
foot.  He stated that he had experienced a low back ache 
since then, but since October 1982 had begun experiencing 
more intense pain in the low back, radiating down the right 
leg, with sensory impairment.  He also stated that he had 
developed a limp of the left leg since October 1982, although 
examination revealed a limp of the right leg.  The clinical 
impression was probably nucleus pulposus (herniated); and 
arthritis.  Thereafter, X-rays of the lumbosacral spine 
disclosed that alignment of the vertebral bodies was 
satisfactory; that there were some degenerative changes with 
spurring; that the pedicles were present and intact; that 
there was mild narrowing of the L4-5 and L5-S1 disc spaces; 
that there was no spondylolysis or spondylolisthesis; and 
that the sacroiliac joints were unremarkable.  The 
radiographic diagnosis was mild degenerative changes.  
However, a CT scan with contrast revealed a large central 
right-sided epidural defect at the L4-5 level, consistent 
with a central and lateral herniated disc at the L5 level.  
The operative report shows that a hemilaminectomy was 
performed to remove the herniated nucleus pulposus at the L4-
5 level, and the veteran was discharged to his home without 
using a cane.  The postoperative diagnosis was herniated 
nucleus pulposus L4-5, an early extrusion of part of the 
herniated disc through the annulus on the right side.  The 
veteran was seen for follow-up by Dr. A. R. Kahn.

In July 1983, the veteran underwent a Fitness Evaluation for 
National Guard service.  He recounted a history of back pain 
dating to 1980, relating that he was knocked off a fork lift, 
with immediate onset of pain in his left leg and back.  He 
indicated that he had continued to work through his days of 
active duty, but had been bothered since that time by 
recurrent episodes of back and left leg, which subsequently 
involved the right leg.  He stated that he had spoken with a 
surgeon at his reserve unit, been referred to a private 
physician, and underwent a lumbar laminectomy and discectomy 
for a herniated L4-5 disc in February 1983.  Examination of 
the veteran was essentially negative except for marked 
tenderness 
of the perilumbar spinous structure in the area of the scar.  
X-rays disclosed mild osteophytic changes in the upper lumbar 
region with some minimal narrowing at the L4-5 region, 
without spondylolisthesis or significant degenerative 
changes.  The veteran was given a temporary profile until he 
became fit for duty.  The diagnosis was status post lumbar 
laminectomy and discectomy, by history, with no signs of 
residual radiculopathy.  

Another Fitness Evaluation for National Guard service, 
conducted in November 1983, cited a history recounted by the 
veteran of injuring his back while on active duty in 1980, 
and undergoing a lumbar laminectomy and discectomy 
approximately eight months ago; without relief of symptoms.  
He had not returned to work, but went to his reserve 
meetings.  Examination of the veteran was essentially 
negative except for back spasms and tenderness along the 
scar.  He was placed on permanent profile secondary to back 
surgery.  Outpatient treatment records from FLWCAH through 
December 1984 show that the veteran continued to be seen in 
the outpatient clinic, and that he continued to attribute his 
low back problems to his June 12, 1980, fall from a fork 
lift.  A sick slip, dated in December 1984, indicates that 
the veteran's back problem during duty was in the line of 
duty, while the medical officer's section of that sick slip 
indicated that it was issued as an excuse from duty.  

In November 1984, the veteran's request for payment of the 
costs of medical services associated with his private 
hemilaminectomy in February 1983 was denied by the Department 
of the Army.  The veteran appealed, stating that on the date 
of his injury, the VA did not "treat" him, and that when he 
was sent to FLWCAH on June 15, 1980, the staff was not aware 
of the suffering he was enduring.  

By letter of February 1985, the Office of the Surgeon 
General, Department of the Army, denied the veteran's appeal 
for Army reimbursement of the costs of civilian medical 
expenses and for disability pay and allowance incident to his 
duty-related leg and knee injury of June 12, 1980, on the 
grounds that the facts of record did not support his claim.  
He was informed that the duty-related injury did not cause 
his lower back condition; that his medical records clearly 
showed that he had been 
undergoing regular treatments for lower back pain several 
months prior to his duty-related injury leg and knee injury 
of June 12, 1980; and that he had missed an appointment of 
long standing with the neurosurgery department of the VA 
Hospital,
St. Louis, on June 16, 1980, specifically to evaluate his L4-
5 back condition.  In addition, the record showed that on a 
VA neurosurgical appointment on June 22, 1980, the veteran 
had cited numerous different causes for his back injury, some 
of them unrelated to duty and incurred after June 12, 1980.   

In August 1995, the veteran filed an application for VA 
disability compensation benefits (VA 21-526), for a back 
injury claimed as the result of a fall from a fork lift on 
June 12, 1980.  He was asked to provide additional evidence 
to support that claim.

The veteran submitted medical records of his treatment at St. 
Louis Regional Medical Center, from November 1990 to January 
1996, none of which attributed his back disability to the 
June 12, 1980, incident.

The veteran and his spouse testified at a personal hearing 
held in October 1996 before a Hearing Officer at the RO.  In 
his testimony, the veteran acknowledged having received 
treatment for his back at Fort Hood prior to his June 12, 
1980, fall from a fork lift; that the September 1980 VA 
outpatient record showing that he injured his back lifting 
logs is a misquote because he was picking up leaves; that his 
back has given him nothing but trouble since his 1983 back 
surgery at St. Anthony's; that the physicians at St. 
Anthony's related his back condition to the 1980 fall; and 
that his back problems shown in his service medical records 
at the outset of his service in 1957 were insignificant.  The 
veteran described his treatment at FLWCAH from the time of 
the June 1980 incident through the assignment of his 
permanent profile in November 1983, and cited various 
statements that his private physicians had made to him.  His 
spouse testified that she married the veteran before the June 
12, 1980, incident, but does not remember him complaining 
unduly about his back then or since he fell off the forklift.  
A transcript of the testimony is of record.  Following his 
testimony, the veteran submitted duplicate copies of service 
medical records and private treatment records.

A personal hearing was held in January 1998 before the 
undersigned Member of the Board sitting at Washington, DC.  
The veteran testified that he injured his left foot and leg 
when he fell from a fork lift on June 12, 1980, that he also 
injured his back, but not too much; that he did not complain 
about his back at the VA or at FLWCAH at the time, because it 
wasn't bothering him too much; that he first complained about 
his low back on September 12, 1980; and that he did not 
injure his back picking up logs, but was bending over to pick 
up leaves.  He expressed the opinion that all his back 
problems stem from his June 12, 1980, fall; that he did not 
have any back problems prior to his June 12, 1980, fall; that 
the September 1980 VA outpatient record showing that he 
injured his back lifting logs is a misquote because he was 
picking up leaves; and that there was no intercurrent back 
injury between his June 1980 injury and his February 1983 
surgery.  A transcript of the testimony is of record.  

Following his testimony, the veteran submitted duplicate 
copies of service medical records.  One of those records, a 
VA neurosurgical outpatient treatment record dated October 6, 
1980, shows that the veteran reported having had back pain 
for 23 years [i.e., since 1957]; that he had had back pain 
radiating into his right thigh and lower leg for the past 
three weeks since bending over in his back yard; and that no 
position change relieved his pain.  Examination disclosed 
that Lasegue's sign was positive on the right at 45 degrees, 
heel walk was poor, and pain was worsened by straight leg 
raising and hip and knee flexion or rotation.  No motor, 
sensory, and reflex deficits were found.  The examiner stated 
that he doubted that the veteran had a nerve root 
compression.  He noted that the veteran was hostile and 
angry; that there was a large degree of functional overlay; 
and that he doubted that such would improve much despite the 
lack of objective findings.  

In June 1998, the Board remanded the case to the RO for 
additional development of the medical and other evidence, to 
include VA orthopedic and neurologic examinations together 
with opinions as to whether it was at least as likely as not 
that the veteran's postoperative residuals of a lumbar 
laminectomy were etiologically related to an injury sustained 
during INACDUTRA on June 12, 1980.  

A report of VA neurological examination, conducted in 
September 1998, included a complete and exhaustive review of 
the veteran's entire medical records, including his reserve 
and service medical records, his records of private and VA 
medical treatment prior to, during, and subsequent to the 
June 12, 1980, incident, and the clinical findings on current 
neurological examination of the veteran, together with X-rays 
and an MRI scan of his lumbar spine.  He cited the veteran's 
repeated history of sustaining a back injury in a 1957 
automobile accident, an event the veteran described in the 
medical record during treatment or examination in October 
1961, in June 1963, and in October 1980.  On examination, the 
reporting neurologist found no current evidence of peripheral 
nerve abnormality, and there was no evidence of a disorder of 
the spinal tracts, roots, plexuses, or nerve trunks or their 
branches.  There was no reliable sensory or motor impairment 
except for a minimal degree of weakness in the extensor 
hallucis longus, which could be a residual of the disc 
surgery carried out many years ago.  There was no limitation 
of limb mobility, and the reduction in ranges of motion in 
the spine appeared in their pattern to be consistent with 
arthritis.

X-rays of the lumbar spine disclosed joint space narrowing at 
L4-5 consistent with prior disc surgery, with small 
osteophytic spurs at all levels of the lumbar spine.  There 
was no abnormality at L-3, and no evidence of 
spondylolisthesis.  An MRI scan of the lumbar spine revealed 
anterior disc spurring anterior to the vertebral column at 
L3-4 and L4-5 disc levels, with substantial narrowing of the 
L4-5 disc space and degenerative changes of the adjacent end 
plates.  A small L4-5 disc lesion was seen in the right 
lateral recess, slightly tenting the dura.  In addition, the 
L5-S1 disc showed degenerative signal decrease and a small 
central herniation.  The impression was lower lumbar 
spondylosis with a small central L5-S1 herniation and a small 
L4-5 right lateral recess lesion, probably a soft disc rather 
than a hard disc.

The examining neurologist stated, in pertinent part, that the 
veteran showed evidence of a prior surgical procedure for 
removal of portions of the intervertebral disc at L4-5, as 
well as a modest degree of degenerative joint disease of the 
right shoulder, lumbar spine, and right elbow.  Other areas 
of his body, including the foot, chest, heel and hips, 
displayed no evidence of joint disease.  The radiological 
studies of the lumbar region were described as not 
significant except at the site of the laminectomy performed 
in 1983.  The examiner cited his extensive review of the 
entire record, stating that the residuals of the laminectomy 
consisted of the scar; that it was not clear that the minimal 
weakness in the extensor hallucis longus was 
caused by the laminectomy or represents a simulation 
phenomenon or existed prior to the operation itself.  The 
degree of such weakness was so slight as not to constitute 
any impairment of function.  The examiner further stated that 
there was no evidence in the records reviewed showing that 
the veteran suffered a spinal injury on June 12, 1980, and 
that if there had been any cause for progressive changes in 
the L4-5 intervertebral disc, it was far more likely to be 
the automobile accident of 1957.  As to any current 
disability being etiologically related to the June 12, 1980, 
incident, the examiner stated that his examination failed to 
establish a medical impairment in the veteran based on 
objective criteria. 

A report of VA orthopedic examination, conducted in September 
1998, recounted a medical history as provided by the veteran, 
and cited his current complaints of pain in the back, right 
hip, right leg, and posterior right calf.  A complete 
orthopedic examination was conducted and reported in detail.  
The examining orthopedist attributed the veteran's current 
subjective complaints and physical findings to his lumbar 
surgery and, following review of lumbar X-rays, to 
degenerative disc disease.  He then stated that earlier X-
rays of the veteran presumably showed a minimal degree of 
degenerative disc disease at L4-5; that then there was a fall 
in June 1980 following which the veteran complained of 
increased back pain, with subsequent surgery; that it would 
be his opinion that the degree of degenerative disc disease 
changes seen at L4-5 follows this disc injury of L4-5 and the 
surgery which was apparently indicated to treat that 
condition.  He stated that it was his opinion, based upon a 
review of reports, plus the current findings and X-rays, that 
the veteran's degenerative disc disease is as likely as not 
to have been etiologically related to the June 12, 1980, 
injury during INACDUTRA.  He noted that his opinion was based 
upon the progression of X-rays findings and, as best he could 
determine, upon the veteran's examinations and history.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury [but not disease] incurred 
or aggravated while performing INACDUTRA.  Active service is 
defined as including any period of inactive duty for training 
during which the claimant is disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991).  Nontraumatic recurrence 
or aggravation of a disease process during a period of 
inactive duty for training is not defined as an injury.  For 
example, manifestations of cardiovascular disease, such as a 
myocardial infarction of nontraumatic origin, are not to be 
considered an "injury" to meet the requirements of  
38 C.F.R. § 3.6 (1999).

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d) (1999). 

As noted, the veteran served on ACDUTRA from July 1957 to 
December 1957, and on active duty from October 1961 to August 
1962, and from November 1973 to May 1974.  The veteran's 
reserve service encompassed a period of INACDUTRA which 
includes June 12, 1980.  

The Board has also reviewed the entire medical record in this 
case with particularity and attention to detail.  As the 
Board has determined that the veteran has submitted new and 
material evidence to reopen his claim, and that the claim is 
well-grounded, the only matter remaining to be determined is 
the question of whether the veteran sustained a disabling 
back injury in a fall from a fork lift on June 12, 1980, 
while serving on INACDUTRA.  The Board notes that the record 
contains a Statement of Medical Examination and Duty Status 
(DA Form 2173), completed on June 16, 1980, showing that the 
veteran was seen at a VA medical facility on June 12, 1980, 
at 4:30 p.m., and was found to have a left leg and ankle 
bruise; that the veteran's Unit Commander determined that the 
veteran was on INACDUTRA from 7:30 a.m. to 4:00 p.m. on the 
day of the accident; and that his injury was considered to 
have been incurred in line of duty.  

The record contains no medical evidence whatsoever that the 
veteran sustained any back injury at the time of his fall on 
June 12, 1980.  The record is devoid of any complaint, 
treatment, findings, or diagnoses of a back injury or 
disability at the time of or in connection with that event 
and, after considerable equivocation, the veteran has 
testified under oath that he made no complaint regarding his 
back during his treatment at the VA hospital or at Fort 
Leonard Wood Community Army Hospital.
To that point, the Board notes that following the June 12, 
1980, incident, the veteran was seen at the VA medical 
facility on June 12 and 23, 1980, and at the FLWCAH clinic on 
June 15 and 22, 1980, without voicing any complaint 
whatsoever having to do with his back.  The first medical 
evidence related to a back complaint is a VA outpatient 
record dated September 9, 1980, nearly three months after the 
June 12, 1980, fall.  Thereafter, the veteran was seen at the 
VA clinic on September 19th  and 23rd, and on October 6, 1980, 
and on the latter two occasions he related that he sustained 
an intercurrent back injury in mid-September when he bent 
over to pick up something in his yard.  

Although the veteran has submitted sworn testimony to the 
effect that that all his back problems stem from his June 12, 
1980, fall; that he did not have any back problems prior to 
his June 12, 1980 fall; and that there was no intercurrent 
back injury between his June 1980 injury and his February 
1983 back surgery, he has submitted a VA neurosurgical 
outpatient treatment record dated October 6, 1980, showing 
that he reported having had back pain for 23 years [i.e., 
since 1957]; and that he had had back pain radiating into his 
right thigh and lower leg for the past three weeks since 
bending over in his back yard.  Based upon that and similar 
evidence of conflict and self-contradiction, the Board finds 
that the veteran is not a credible witness nor a reliable 
historian.  

In addition, with the exception of the opinion of the VA 
orthopedic examiner in September 1998, which the Board will 
address below, the medical record in this case is devoid of 
competent medical evidence or opinion which links or relates 
any lumbar disability of the veteran to the June 12, 1980 
incident.  The military authorities and health care 
professionals at FLWCAH and at the VA medical facility did 
not do so at the time of his treatment; rather, they found 
that he sustained a soft tissue trauma to the left lower leg 
and foot.  While the veteran has submitted various items of 
evidence in which physicians cite a medical history provided 
by the veteran, notably in his St. Anthony's medical records 
and his Fitness Evaluations in July and November 1983, none 
of those physicians are shown to have any personal knowledge 
of the June 12, 1980, incident, or to have reviewed the 
contemporaneous clinical documentation associated with that 
incident, and those references reflect nothing more than a 
recounting of an unsubstantiated and nonexistent history of 
lumbar trauma provided by the veteran.  The presumption of 
credibility of the evidence does not arise where the 
examining physician relied upon the appellant's account of 
his medical history and service background . . . .[and] "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown,  5 Vet. App. 458, 460 
(1993).  Swann v. Brown,  5 Vet. App. 229, 233 (1993).

The record further shows that in February 1985, the Office of 
the Surgeon General, Department of the Army, denied the 
veteran's appeal for Army reimbursement of the costs of 
civilian medical expenses and for disability pay and 
allowances based on his claim of a low back injury on June 
12, 1980, on the grounds that the facts of record did not 
support his claim.  He was informed that the duty-related 
injury did not cause his lower back condition; that his 
medical records clearly showed that he had been undergoing 
regular treatments for lower back pain several months prior 
to his duty-related injury leg and knee injury of June 12, 
1980; that he had missed an appointment of long standing with 
the neurosurgery department of the VA Hospital, St. Louis, on 
June 16, 1980, to evaluate his L4-5 back condition; and that 
on a VA neurosurgical appointment on June 22, 1980, the 
veteran had cited numerous different causes for his back 
injury, some of them unrelated to duty and incurred after 
June 12, 1980.   

In addition, the September 1998 report of VA neurological 
examination included a complete and exhaustive review of the 
veteran's entire medical records, including records of 
private, military and VA medical treatment prior to, during, 
and subsequent to the June 12, 1980 incident, and the 
clinical findings on current neurological examination of the 
veteran, together with X-rays and an MRI scan of his lumbar 
spine.  The reporting neurologist found no current evidence 
of a disorder of the spinal tracts, roots, plexuses, or nerve 
trunks or their branches, no reliable sensory or motor 
impairment except for a minimal degree of weakness in the 
extensor hallucis longus, and no limitation of limb mobility, 
and attributed the reduction in range of motion in the spine 
to arthritis.  He stated, in pertinent part, that the veteran 
showed evidence of a prior surgical procedure for removal of 
portions of the intervertebral disc at L4-5, as well as a 
modest degree of degenerative joint disease of the lumbar 
spine, described as not significant except at the site of the 
laminectomy performed in 1983.  He indicated that the 
residuals of the laminectomy consisted of the scar; that it 
was not clear that the minimal weakness in the extensor 
hallucis longus was caused by the laminectomy; and that the 
weakness was so slight as not to constitute any impairment of 
function.  He concluded that there was no evidence in the 
records reviewed showing that the veteran suffered a spinal 
injury on June 12, 1980, and that if there had been any cause 
for progressive changes in the L4-5 intervertebral disc, it 
was far more likely to be the automobile accident of 1957.  
As to any current disability being etiologically related to 
the June 12, 1980 incident, the examiner stated that his 
examination failed to establish a medical impairment in the 
veteran based on objective criteria. 

While the Board has considered the September 1998 report of 
VA orthopedic examination, that report shows that the 
examiner failed to review the medical evidence with 
sufficient attention to appreciate the fact that the medical 
evidence contains no competent contemporaneous medical 
evidence which establishes that the veteran sustained a back 
injury of any kind or description on June 12, 1980.  He 
further failed to note that none of the medical professionals 
involved with the veteran's care at the time of the June 12, 
1980 incident believed, or had any reason to believe, that he 
had sustained a back injury at that time, and that the Office 
of the Surgeon General, Department of the Army, reviewed the 
entire record of that incident and found no evidence of any 
associated back injury having occurred.  

The VA orthopedic examiner stated that earlier X-rays of the 
veteran presumably showed a minimal degree of degenerative 
disc disease at L4-5; that then there was a fall in June 1980 
following which the veteran complained of increased back 
pain, with subsequent surgery; and that it would be his 
opinion that the degree of degenerative disc disease changes 
seen at L4-5 follows this disc injury of L4-5 and the surgery 
which was apparently indicated to treat that condition 
(emphasis added).  Presumptions aside, X-rays of the 
lumbosacral spine in April 1980 revealed degenerative 
changes, with anterior spurring of the superior vertebral 
plate of L-5, and lateral spurring on the left side of the 
superior vertebral plate of L-4.  In addition, the VA 
orthopedic examiner apparently overlooked medical evidence 
dated in September and October 1980 which reflects a history 
and clinical findings of evidence of an intercurrent low back 
injury in mid-September 1980, three months after the June 12, 
1980 incident.

The VA orthopedic examiner recounted a medical history as 
provided by the veteran, cited the veteran's statement that 
he had low back and leg pain as a result of his fall and ever 
since that fall, and acknowledged that the opinion offered as 
to the etiology of the veteran's lumbar disc disease was 
based upon the veteran's examinations and history, "as best 
as [he] can determine."  He then stated that it was his 
opinion, based upon a review of reports, plus the current 
findings and X-rays, that the veteran's degenerative disc 
disease is as likely as not to have been etiologically 
related to the June 12, 1980 injury during INACDUTRA. 

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence.  Gilbert v. 
Derwinski,  1 Vet. App. 49, 58 (1990);  Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  The Board finds that the VA 
orthopedic examiner's opinion that it is as likely as not 
that the veteran's degenerative disc disease is related to 
the June 12, 1980 incident reflects an unwarranted reliance 
upon an inaccurate history offered by the veteran, and a 
failure to consider the absence of any competent, documented 
medical evidence of a back injury to the veteran on June 12. 
1980. 

Instead, the Board assigns the greater weight to the 
documented medical record, which shows no complaint, 
treatment, findings, or diagnosis of any back injury to the 
veteran on June 12, 1980; to the medical evidence of an 
intercurrent low back injury to the veteran in mid-September 
1980; to the determination of the Office of the Surgeon 
General, Department of the Army, that the veteran did not 
sustain a back injury while on INACDUTRA on June 12, 1980; 
and to the September 1998 opinion of the VA neurological 
examiner, who found that there was no evidence in the records 
reviewed showing that the veteran sustained a spinal injury 
on July 12, 1980.  

Based upon the foregoing, the Board finds that the veteran's 
postoperative residuals of a lumbar laminectomy were not 
incurred in or aggravated while on INACDUTRA on June 12, 
1980.  Accordingly, that claim is denied.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for postoperative 
residuals of a lumbar laminectomy, claimed as due to injury 
during INACDUTRA on June 12, 1980, that claim is reopened.  

Evidence of a plausible claim of entitlement to service 
connection for postoperative residuals of a lumbar 
laminectomy, claimed as due to injury during INACDUTRA on 
June 12, 1980, having been submitted, that claim is well 
grounded.  

The appeal for service connection for postoperative residuals 
of a lumbar laminectomy, claimed as due to injury during 
INACDUTRA on June 12, 1980, is denied.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 


- 1 -


